Case: 19-50272      Document: 00515381385         Page: 1    Date Filed: 04/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-50272                           April 14, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDGARDO GRANDE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-3088-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Edgardo Grande pleaded guilty, pursuant to a written plea agreement,
to importing methamphetamine, in violation of 21 U.S.C. § 952(a), and was
sentenced to 108 months of imprisonment. He now contends that the sentence
imposed is unreasonable. The Government asserts that the appeal is barred by
the waiver-of-appeal provision in Grande’s plea agreement. We agree with the
Government.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50272    Document: 00515381385     Page: 2   Date Filed: 04/14/2020


                                 No. 19-50272

      Grande’s newly raised argument that his plea deal was unconscionable
is without merit. This court has long held that a defendant may waive his
statutory right to appeal as part of a valid plea agreement so long as the waiver
is knowing and voluntary. See, e.g., United States v. Higgins, 739 F.3d 733, 736
(5th Cir. 2014); United States v. Jacobs, 635 F.3d 778, 781 (5th Cir. 2011).
Grande does not argue that his waiver was unknowing or involuntary.
      The appeal waiver in the plea agreement therefore bars Grande’s
challenge to the sentence. Accordingly, the appeal is DISMISSED.




                                       2